Exhibit 10.2

 

 

ALKERMES plc

 

2011 Stock Option and Incentive Plan

 

SECTION 1.GENERAL PURPOSE OF THE PLAN; DEFINITIONS    

 

        The name of the plan is the Alkermes plc 2011 Stock Option and Incentive
Plan (the "Plan"). The Plan is established in connection with a business
combination transaction pursuant to which Alkermes, Inc. (the " Company ") would
become a wholly owned subsidiary of a new holding company to be named
Alkermes plc, an Irish public limited company (the " Parent "). The purpose of
the Plan is to encourage and enable the officers, employees, Non-Employee
Directors and other key persons (including consultants and prospective
employees) of the Parent and its Subsidiaries upon whose judgment, initiative
and efforts the Parent and its Subsidiaries largely depend for the successful
conduct of their business to acquire a proprietary interest in the Parent. It is
anticipated that providing such persons with a direct stake in the Parent's
welfare will assure a closer identification of their interests with those of the
Parent and its stockholders, thereby stimulating their efforts on the Parent's
and its Subsidiaries' behalf and strengthening their desire to remain with the
Parent and its Subsidiaries.

 

        The following terms shall be defined as set forth below:

 

        "Act" means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

        "Administrator" means the compensation committee of the Board or a
similar committee performing the functions of the compensation committee and
which is comprised of not less than two Non-Employee Directors who are
independent.

 

        "Award" or "Awards," except where referring to a particular category of
grant under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock Awards, Restricted Stock Unit Awards, Cash-Based
Awards and Performance Share Awards.

 

        "Award Certificate" means a written or electronic certificate setting
forth the terms and provisions applicable to an Award granted under the Plan.
Each Award Certificate is subject to the terms and conditions of the Plan.

 

        "Board" means the Board of Directors of the Parent.

 

        "Cash-Based Award" means an Award entitling the recipient to receive a
cash-denominated payment.

 

        "Code" means the Internal Revenue Code of 1986, as amended, and any
successor Code, and related rules, regulations and interpretations.

 

   “Companies Act” means the Irish Companies Act of 2014, all enactments which
are to be read as one, or construed or read together as one with the Irish
Companies Act of 2014 and every statutory modification or reenactment thereof
for the time being in force.  

 

   "Covered Employee" means an employee who is a "Covered Employee" within the
meaning of Section 162(m) of the Code.

 

        "Effective Date" means the date set forth in Section 18.

 





--------------------------------------------------------------------------------

 

 

        "Exchange Act" means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder.

 

        "Fair Market Value" of the Stock on any given date for purposes of the
Plan, unless otherwise required by any applicable provision of the Code or any
regulations issued thereunder, means the fair market value of the Stock
determined in good faith by the Administrator; provided, however, that if the
Stock is admitted to quotation on the National Association of Securities Dealers
Automated Quotation System (" NASDAQ "), NASDAQ Global Market or another
national securities exchange, the determination shall be made by reference to
the closing price reported by NASDAQ or such other exchange. If the market is
closed on such date, the determination shall be made by reference to the last
date preceding such date for which the market is open.

 

        "Incentive Stock Option" means any Stock Option designated and qualified
as an "incentive stock option" as defined in Section 422 of the Code.

 

        "Non-Employee Director" means a member of the Board who is not also an
employee of the Parent or any Subsidiary.

 

        "Non-Qualified Stock Option" means any Stock Option that is not an
Incentive Stock Option.

 

        "Option" or "Stock Option" means any option to purchase shares of Stock
granted pursuant to Section 5.

 

        "Performance-Based Award" means any Restricted Stock Award, Restricted
Stock Unit Award, Performance Share Award or Cash-Based Award granted to a
Covered Employee that is intended to qualify as "performance-based compensation"
under Section 162(m) of the Code and the regulations promulgated thereunder.

 

        "Performance Criteria" means the criteria that the Administrator selects
for purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Parent or a unit, division, group, or a
Subsidiary) that will be used to establish Performance Goals are limited to the
following: earnings before interest, taxes, depreciation and amortization, net
income (loss) (either before or after interest, taxes, depreciation and/or
amortization), changes in the market price of the Stock, economic value-added,
initiation or completion of clinical trials, results of clinical trials, drug
development or commercialization milestones, collaboration milestones,
operational measures including production capacity and capability, hiring and
retention of key managers, expense management, capital raising transactions,
sales or revenue, acquisitions or strategic transactions, operating income
(loss), cash flow (including, but not limited to, operating cash flow and free
cash flow), return on capital, assets, equity, or investment, stockholder
returns, gross or net profit levels, operating margins, earnings (loss) per
share of Stock and sales or market shares, any of which may be measured either
in absolute terms or as compared to any incremental increase or as compared to
results of a peer group.

 

        "Performance Cycle" means one or more periods of time, which may be of
varying and overlapping durations, as the Administrator may select, over which
the attainment of one or more Performance Criteria will be measured for the
purpose of determining a grantee's right to and the payment of a Restricted
Stock Award, Restricted Stock Unit Award, Performance Share Award or Cash-Based
Award. Each such period shall not be less than 12 months.

 

        "Performance Goals" means the specific goals established in writing by
the Administrator for a Performance Cycle based upon the Performance Criteria.



2

 

--------------------------------------------------------------------------------

 

 

 

        "Performance Share Award" means an Award entitling the recipient to
acquire shares of Stock upon the attainment of specified Performance Goals.

 

        "Restricted Stock Award" means an Award entitling the recipient to
acquire, at such purchase price (which may be zero) as determined by the
Administrator, shares of Stock subject to such restrictions and conditions as
the Administrator may determine at the time of grant.

 

        "Restricted Stock Unit Award" means an Award of phantom stock units to a
grantee.

 

        "Sale Event" shall mean (i) the sale of all or substantially all of the
assets of the Parent on a consolidated basis to an unrelated person or entity,
(ii) a merger, reorganization or consolidation in which the outstanding shares
of Stock are converted into or exchanged for securities of the successor entity
and the holders of the Parent's outstanding voting power immediately prior to
such transaction do not own a majority of the outstanding voting power of the
successor entity immediately upon completion of such transaction, or (iii) the
sale of all of the Stock to an unrelated person or entity.

 

        "Sale Price" means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

 

        "Section 409A" means Section 409A of the Code and the regulations and
other guidance promulgated thereunder.

 

        "Stock" means the Common Stock, par value $.01 per share, of Parent,
subject to adjustments pursuant to Section 3.

 

        "Subsidiary" means the Company and any corporation or other entity in
which the Parent has at least a 50 percent interest, either directly or
indirectly.

 

        "Ten Percent Owner" means an employee who owns or is deemed to own (by
reason of the attribution rules of Section 424(d) of the Code) more than
10 percent of the combined voting power of all classes of stock of the Parent or
any parent or subsidiary corporation of the Parent, within the meaning of
Section 424 of the Code.

 

SECTION 2.ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES AND
DETERMINE AWARDS    

 

        (a)    Administration of Plan.    The Plan shall be administered by the
Administrator.

 

        (b)    Powers of Administrator.    The Administrator shall have the
power and authority to grant Awards consistent with the terms of the Plan,
including the power and authority:

 

(i)  to select the individuals to whom Awards may from time to time be granted;

 

(ii)  to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Restricted Stock Awards,
Restricted Stock Unit Awards, Cash-Based Awards and Performance Share Awards, or
any combination of the foregoing, granted to any one or more grantees;

 



3

 

--------------------------------------------------------------------------------

 

 

(iii)  to determine the number of shares of Stock to be covered by any Award;

 

(iv)  to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the form of written (or electronic) instruments
evidencing the Awards;

 

(v)  subject to the provisions of Sections 6(d) and 7(a), to accelerate at any
time the exercisability or vesting of all or any portion of any Award;

 

(vi)  subject to the provisions of Section 5(a)(ii), to extend at any time the
period in which Stock Options may be exercised; and

 

(vii)  at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written and electronic instruments); to make all
determinations it deems advisable for the administration of the Plan; to decide
all disputes arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.

 

        All decisions and interpretations of the Administrator shall be binding
on all persons, including the Parent, Subsidiaries and Plan grantees.

 

        (c)    Delegation of Authority to Grant Awards.    Subject to applicable
law, the Administrator, in its discretion, may delegate to a subcommittee
comprised of one or more members of the Board all or part of the Administrator's
authority and duties with respect to the granting of Awards to employees who are
not subject to the reporting and other provisions of Section 16 of the Exchange
Act. Any such delegation by the Administrator shall include a limitation as to
the amount of the Awards that may be granted during the period of the delegation
and shall contain guidelines as to the determination of the exercise price, in
the case of Stock Options and the vesting criteria for the Award. The
Administrator may revoke or amend the terms of a delegation at any time but such
action shall not invalidate any prior actions of the Administrator's delegate or
delegates that were consistent with the terms of the Plan.

 

        (d)    Award Certificates.    Awards under the Plan shall be evidenced
by Award Certificates that set forth the terms, conditions and limitations for
each Award which may include, without limitation, the term of an Award and the
provisions applicable in the event employment or service terminates.

 

        (e)    Indemnification.    Subject to Section 235 of the Companies Act,
neither the Board nor the Administrator, nor any member of either or any
delegate thereof, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with the Plan,
and the members of the Board and the Administrator (and any delegate thereof)
shall be entitled in all cases to indemnification and reimbursement by the
Parent in respect of any claim, loss, damage or expense (including, without
limitation, reasonable attorneys' fees) arising or resulting therefrom to the
fullest extent permitted by law and/or under the Parent's articles or bylaws or
any directors' and officers' liability insurance coverage which may be in effect
from time to time and/or any indemnification agreement between such individual
and the Parent.

 

        (f)    Foreign Award Recipients.    Notwithstanding any provision of the
Plan to the contrary, in order to comply with the laws in other countries in
which the Parent and its Subsidiaries operate or have employees or other
individuals eligible for Awards, the Administrator, in its sole discretion,
shall have the power and

4

 

--------------------------------------------------------------------------------

 

 

authority to: (i) determine which Subsidiaries shall be covered by the Plan;
(ii) determine which individuals outside the United States are eligible to
participate in the Plan; (iii) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Administrator determines such actions to
be necessary or advisable (and such subplans and/or modifications shall be
attached to the Plan as appendices); provided, however, that no such subplans
and/or modifications shall increase the share limitations contained in
Section 3(a) hereof; and (v) take any action, before or after an Award is made,
that the Administrator determines to be necessary or advisable to obtain
approval or comply with any local governmental regulatory exemptions or
approvals. Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act or any other applicable United States securities law, the Code, or
any other applicable United States governing statute or law.

 

SECTION 3.STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION    

 

        (a)    Stock Issuable.    

 

(i)  The maximum number of shares of Stock reserved and available for issuance
under the Plan shall be equal to (i) 28,649,500 ordinary shares, plus (ii) the
number of shares of Stock underlying any grants under the Plan that are
forfeited, canceled, repurchased or terminated (other than by exercise) from and
after the date the Plan is approved by shareholders. For purposes of this
limitation, the shares of Stock underlying any Awards that are forfeited,
canceled or otherwise terminated (other than by exercise) shall be added back to
the shares of Stock available for issuance under the Plan. Shares tendered or
held back upon exercise of an Option or settlement of an Award to cover the
exercise price or tax withholding shall not be available for future issuance
under the Plan. In addition, upon net exercise of Options, the gross number of
shares exercised shall be deducted from the total number of shares remaining
available for issuance under the Plan. Shares purchased in the open market with
proceeds from the exercise of Options shall not be available for future issuance
under the Plan. Subject to such overall limitations, shares of Stock may be
issued up to such maximum number pursuant to any type or types of Award;
provided, however, that Stock Options with respect to no more than 4,000,000
shares of Stock may be granted to any one individual grantee during any
one calendar year period and no more than 28,649,500 shares of the Stock may be
issued in the form of Incentive Stock Options. The shares available for issuance
under the Plan may be authorized but unissued shares of Stock or shares of Stock
reacquired by the Parent.

 

        (b)    Effect of Awards.    The grant of any full value Award (i.e., an
Award other than an Option) shall be deemed, for purposes of determining the
number of shares of Stock available for issuance under Section 3(a)(i), as an
Award of 1.8 shares of Stock for each such share of Stock actually subject to
the Award and shall be treated similarly if returned to reserve status when
forfeited or canceled as provided in Section 3(a). The grant of an Option shall
be deemed, for purposes of determining the number of shares of Stock available
for issuance under Section 3(a)(i), as an Award for one share of Stock for each
such share of Stock actually subject to the Award.

 

        (c)    Changes in Stock.    Subject to Section 3(d) hereof, if, as a
result of any reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split or other similar change in the
Parent's capital stock, the outstanding shares of Stock are increased or
decreased or are exchanged for a different number or kind of shares or other
securities of the Parent, or additional shares or new or different shares or
other securities of the Parent or other non-cash assets are distributed with
respect to such shares of Stock or other securities, or, if, as a result of any
merger or consolidation, sale of all or substantially all of the

5

 

--------------------------------------------------------------------------------

 

 

assets of the Parent the outstanding shares of Stock are converted into or
exchanged for securities of the Parent or any successor entity (or a parent or
subsidiary thereof), the Administrator shall make an appropriate or
proportionate adjustment in (i) the maximum number of shares reserved for
issuance under the Plan, including the maximum number of shares that may be
issued in the form of Incentive Stock Options, (ii) the number of Stock Options
that can be granted to any one individual grantee and the maximum number of
shares that may be granted under a Performance-Based Award, (iii) the number and
kind of shares or other securities subject to any then outstanding Awards under
the Plan, (iv) the repurchase price, if any, per share subject to each
outstanding Restricted Stock Award, (v) the number of Stock Options
automatically granted to Non-Employee Directors, and (vi) the price for each
share subject to any then outstanding Stock Options under the Plan, without
changing the aggregate exercise price (i.e., the exercise price multiplied by
the number of Stock Options) as to which such Stock Options remain exercisable.
The Administrator shall also make equitable or proportionate adjustments in the
number of shares subject to outstanding Awards and the exercise price and the
terms of outstanding Awards to take into consideration cash dividends paid other
than in the ordinary course or any other extraordinary corporate event. The
adjustment by the Administrator shall be final, binding and conclusive. No
fractional shares of Stock shall be issued under the Plan resulting from any
such adjustment, but the Administrator in its discretion may make a cash payment
in lieu of fractional shares.

 

        (d)    Mergers and Other Transactions.    Except as the Administrator
may otherwise specify with respect to particular Awards in the relevant Award
documentation, in the case of and subject to the consummation of a Sale Event,
all Options that are not exercisable immediately prior to the effective time of
the Sale Event shall become fully exercisable as of the effective time of the
Sale Event, all other Awards with time-based vesting, conditions or restrictions
shall become fully vested and nonforfeitable as of the effective time of the
Sale Event and all other Awards with conditions and restrictions relating to the
attainment of performance goals may become vested and nonforfeitable in
connection with a Sale Event in the Administrator's discretion. Upon the
effective time of the Sale Event, the Plan and all outstanding Awards granted
hereunder shall terminate, unless provision is made in connection with the Sale
Event in the sole discretion of the parties thereto for the assumption or
continuation of Awards theretofore granted by the successor entity, or the
substitution of such Awards with new Awards of the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and, if
appropriate, the per share exercise prices, as such parties shall agree (after
taking into account any acceleration hereunder). In the event of such
termination, the Parent shall make or provide for a cash payment to the grantees
holding Options, in exchange for the cancellation thereof, in an amount equal to
the difference between (A) the Sale Price multiplied by the number of shares of
Stock subject to outstanding Options (to the extent then exercisable (after
taking into account any acceleration hereunder) at prices not in excess of the
Sale Price) and (B) the aggregate exercise price of all such outstanding
Options.

 

        (e)    Substitute Awards.    The Administrator may grant Awards under
the Plan in substitution for stock and stock based awards held by employees,
directors or other key persons of another corporation in connection with the
merger or consolidation of the employing corporation with the Parent or a
Subsidiary or the acquisition by the Parent or a Subsidiary of property or stock
of the employing corporation. The Administrator may direct that the substitute
awards be granted on such terms and conditions as the Administrator considers
appropriate in the circumstances. Any substitute Awards granted under the Plan
shall not count against the share limitation set forth in Section 3(a)(i).

 

SECTION 4.ELIGIBILITY    

 

        Grantees under the Plan will be such full or part-time officers and
other employees, Non-Employee Directors and key persons (including consultants
and prospective employees) of the Parent and its Subsidiaries as are selected
from time to time by the Administrator in its sole discretion.

 



6

 

--------------------------------------------------------------------------------

 

 

SECTION 5.STOCK OPTIONS    

 

        Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.

 

        Stock Options granted under the Plan may be either Incentive Stock
Options or Non-Qualified Stock Options. Incentive Stock Options may be granted
only to employees of the Parent or any Subsidiary that is a "subsidiary
corporation" within the meaning of Section 424(f) of the Code. To the extent
that any Option does not qualify as an Incentive Stock Option, it shall be
deemed a Non-Qualified Stock Option.

 

        (a)    Stock Options Granted to Employees, Non-Employee Directors and
Key Persons.    The Administrator in its discretion may grant Stock Options to
eligible employees, Non-Employee Directors, and key persons of the Parent or any
Subsidiary. Stock Options granted pursuant to this Section 5(a) shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of the Plan, as the
Administrator shall deem desirable. If the Administrator so determines, Stock
Options may be granted in lieu of cash compensation at the optionee's election,
subject to such terms and conditions as the Administrator may establish.

 

(i)    Exercise Price.    The exercise price per share for the Stock covered by
a Stock Option granted pursuant to this Section 5(a) shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant. In the case of an Incentive Stock Option
that is granted to a Ten Percent Owner, the option price of such Incentive Stock
Option shall be not less than 110 percent of the Fair Market Value on the grant
date.

 

(ii)    Option Term and Termination.    The term of each Stock Option shall be
fixed by the Administrator, but no Stock Option shall be exercisable more than
ten years after the date the Stock Option is granted. In the case of an
Incentive Stock Option that is granted to a Ten Percent Owner, the term of such
Stock Option shall be no more than five years from the date of grant. Unless
otherwise determined by the Administrator on or after the date of grant, if a
grantee's employment (or other service relationship) with the Parent and its
Subsidiaries terminates for any reason (including if a Subsidiary ceases to be a
Subsidiary of the Parent), the portion of each Stock Option held by the grantee
that is not then exercisable shall be immediately forfeited. Unless otherwise
determined by the Administrator on or after the date of grant, the grantee may
exercise the exercisable portion of his Stock Options until the earlier of three
months after such date of termination or the expiration of the stated term of
such Stock Option.

 

(iii)    Exercisability; Rights of a Stockholder.    Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date, provided they shall
not be exercisable for a period of not less than one year from the date of
grant. The Administrator may waive the foregoing restriction in the case of a
grantee's death, disability or retirement or upon a Sale Event. Subject to the
foregoing, the Administrator may otherwise at any time accelerate the
exercisability of all or any portion of any Stock Option. An optionee shall have
the rights of a stockholder only as to shares acquired upon the exercise of a
Stock Option and not as to unexercised Stock Options.

 

(iv)    Method of Exercise.    Stock Options may be exercised in whole or in
part, by giving written or electronic notice of exercise to the Company's
delegate, specifying the number of shares to be purchased. In the case of a
Stock Option that is not an Incentive Stock Option, unless otherwise determined
by the Administrator on or after the date of grant, payment of the purchase
price

7

 

--------------------------------------------------------------------------------

 

 

must be made by reduction in the number of shares of Stock issuable upon such
exercise, based, in each case, on the Fair Market Value of the Stock on the date
of exercise. If the Administrator determines not to use the above payment method
or in the case of the exercise of Incentive Stock Options, then payment of the
purchase price may be made by one or more of the following methods:

 

        (A)  In cash, by certified or bank check or other instrument acceptable
to the Administrator;

 

        (B)  Subject to the consent of the Administrator and on the basis of
such form of surrender agreement as the Administrator may specify, through the
delivery (or attestation to the ownership) of shares of Stock owned by the
optionee. Such surrendered shares shall be valued at Fair Market Value on the
exercise date; or

 

        (C)  By the optionee delivering to the Parent a properly executed
exercise notice together with irrevocable instructions to a broker to promptly
deliver to the Parent cash or a check payable and acceptable to the Parent for
the purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure.

 

Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Parent or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Parent of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Parent is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares. In the event that the Parent establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

 

(v)    Annual Limit on Incentive Stock Options.    To the extent required for
"incentive stock option" treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under the Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.

 

SECTION 6.RESTRICTED STOCK AWARDS    

 

        (a)    Nature of Restricted Stock Awards.    The Administrator shall
determine the restrictions and conditions applicable to each Restricted Stock
Award at the time of grant. Conditions may be based on continuing employment (or
other service relationship) and/or achievement of pre-established performance
goals and objectives. The terms and conditions of each Restricted Stock Award
Certificate shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees.

 

        (b)    Rights as a Stockholder.    Upon the grant of a Restricted Stock
Award and payment of any applicable

8

 

--------------------------------------------------------------------------------

 

 

purchase price, a grantee shall have the rights of a stockholder with respect to
the voting of the Restricted Stock and receipt of dividends (if any), subject to
such conditions contained in the Restricted Stock Award Certificate. Unless the
Administrator shall otherwise determine, (i) uncertificated Restricted Stock
shall be accompanied by a notation on the records of the Parent or the transfer
agent to the effect that they are subject to forfeiture until such Restricted
Stock are vested as provided in Section 6(d) below, and (ii) certificated
Restricted Stock shall remain in the possession of the Company until such
Restricted Stock is vested as provided in Section 6(d) below, and the grantee
shall be required, as a condition of the grant, to deliver to the Company such
instruments of transfer as the Administrator may prescribe. Notwithstanding
anything herein to the contrary, any dividends paid by the Company during the
vesting period of any Restricted Stock Award shall accrue and shall not be paid
until the shares of Restricted Stock have vested and if any such Restricted
Stock is forfeited, the grantee shall have no rights to any such accrued
dividends.

 

        (c)    Restrictions.    Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided herein or in the Restricted Stock Award Certificate. If a
grantee's employment (or other service relationship) with the Parent and its
Subsidiaries terminates for any reason (including if a Subsidiary ceases to be a
Subsidiary of the Parent), any Restricted Stock that has not vested at the time
of termination shall automatically, without any requirement of notice to such
grantee from, or other action by or on behalf of, the Parent or its
Subsidiaries, be deemed to have been reacquired by the Parent at its original
purchase price (if any) from such grantee or such grantee's legal representative
simultaneously with such termination of employment (or other service
relationship), and thereafter shall cease to represent any ownership of the
Parent by the grantee or rights of the grantee as a stockholder. Following such
deemed reacquisition of unvested Restricted Stock that are represented by
physical certificates, a grantee shall surrender such certificates to the Parent
upon request without consideration.

 

        (d)    Vesting of Restricted Stock.    The Administrator at the time of
grant shall specify the date or dates and/or the attainment of pre-established
performance goals, objectives and other conditions on which the
non-transferability of the Restricted Stock and the Parent's right of repurchase
or forfeiture shall lapse. Notwithstanding the foregoing, the restriction period
with respect to Restricted Stock Awards shall not be less than one year, and in
the event any such Restricted Stock Award granted to employees shall have a
time-based restriction, the total restriction period with respect to such
Restricted Stock Award shall not be less than three years; provided, however,
that any Restricted Stock Award with a time-based restriction may become vested
incrementally over such three-year period. The Administrator may waive the
foregoing restriction in the case of a grantee's death, disability or retirement
or upon a Sale Event. Subsequent to such date or dates and/or the attainment of
such pre-established performance goals, objectives and other conditions, the
shares on which all restrictions have lapsed shall no longer be Restricted Stock
and shall be deemed "vested." Except as may otherwise be provided by the
Administrator pursuant to the authority reserved in this Section 6, a grantee's
rights in any shares of Restricted Stock that have not vested shall
automatically terminate upon the grantee's termination of employment (or other
service relationship) with the Parent and its Subsidiaries for any reason
(including if a Subsidiary ceases to be a Subsidiary of the Parent) and such
shares shall be subject to the provisions of Section 6(c) above.

 

SECTION 7.RESTRICTED STOCK UNIT AWARDS    

 

        (a)    Nature of Restricted Stock Unit Awards.    The Administrator
shall determine the restrictions and conditions applicable to each Restricted
Stock Unit Award at the time of grant. Conditions may be based on continuing
employment (or other service relationship) and/or achievement of pre-established
performance goals and objectives. The terms and conditions of each Restricted
Stock Unit Award Certificate shall be determined by the Administrator, and such
terms and conditions may differ among individual Awards and grantees.
Notwithstanding the foregoing, the restriction period with respect to such
Restricted Stock Unit Awards shall

9

 

--------------------------------------------------------------------------------

 

 

not be less than one year, and in the event any such Restricted Stock Unit Award
granted to employees shall have a time-based restriction, the total restriction
period with respect to such Restricted Stock Unit Award shall not be less than
three years; provided, however, that any Restricted Stock Unit Award with a
time-based restriction may become vested incrementally over such three-year
period. The Administrator may waive the foregoing restriction in the case of a
grantee's death, disability or retirement or upon a Sale Event. At the end of
the restriction period, the Restricted Stock Unit Award, to the extent vested,
shall be settled in the form of shares of Stock. To the extent that a Restricted
Stock Unit Award is subject to Section 409A, it may contain such additional
terms and conditions as the Administrator shall determine in its sole discretion
in order for such Award to comply with the requirements of Section 409A.

 

        (b)    Election to Receive Restricted Stock Unit Awards in Lieu of
Compensation.    The Administrator may, in its sole discretion, permit a grantee
to elect to receive a portion of future cash compensation otherwise due to such
grantee in the form of a Restricted Stock Unit Award. Any such election shall be
made in writing and shall be delivered to the Company no later than the date
specified by the Administrator and in accordance with Section 409A and such
other rules and procedures established by the Administrator. Any such future
cash compensation that the grantee elects to defer shall be converted to a fixed
number of phantom stock units (which may be fully vested) based on the Fair
Market Value of Stock on the date the compensation would otherwise have been
paid to the grantee if such payment had not been deferred as provided herein.
The Administrator shall have the sole right to determine whether and under what
circumstances to permit such elections and to impose such limitations and other
terms and conditions thereon as the Administrator deems appropriate.

 

        (c)    Rights as a Stockholder.    A grantee shall have the rights as a
stockholder only as to shares of Stock acquired by the grantee upon settlement
of a Restricted Stock Unit Award; provided, however, that the grantee may be
credited with dividend equivalent rights with respect to the phantom stock units
underlying his Restricted Stock Unit Award, subject to such terms and conditions
as the Administrator may determine; provided that no payment of any such
dividend equivalents shall be made unless and until such Restricted Stock Unit
Award has vested, and if such Restricted Stock Unit Award is forfeited, the
grantee shall have no right to such dividend equivalents.

 

        (d)    Termination.    Except as may otherwise be provided by the
Administrator pursuant to the authority reserved in Section 7(a), a grantee's
right in all Restricted Stock Unit Awards that have not vested shall
automatically terminate upon the grantee's termination of employment (or
cessation of service relationship) with the Parent and its Subsidiaries for any
reason (including if a Subsidiary ceases to be a Subsidiary of the Parent).

 

SECTION 8.CASH-BASED AWARDS    

 

        Grant of Cash-Based Awards.    The Administrator may, in its sole
discretion, grant Cash-Based Awards to any grantee in such number or amount and
upon such terms, and subject to such conditions, as the Administrator shall
determine at the time of grant. The Administrator shall determine the maximum
duration of the Cash-Based Award, the amount of cash to which the Cash-Based
Award pertains, the conditions upon which the Cash-Based Award shall become
vested or payable, and such other provisions as the Administrator shall
determine. Each Cash-Based Award shall specify a cash-denominated payment
amount, formula or payment ranges as determined by the Administrator. Payment,
if any, with respect to a Cash-Based Award shall be made in accordance with the
terms of the Award and may be made in cash or in shares of Stock, as the
Administrator determines. Except as may otherwise be provided by the
Administrator pursuant to the authority reserved in this Section 8, a grantee's
right in all Cash-Based Awards that have not vested shall automatically
terminate upon the grantee's termination of employment (or cessation of service
relationship) with the Parent and its Subsidiaries for any reason (including if
a Subsidiary ceases to be a Subsidiary of the Parent).



10

 

--------------------------------------------------------------------------------

 

 

 

SECTION 9.PERFORMANCE SHARE AWARDS    

 

        (a)    Nature of Performance Share Awards.    The Administrator may, in
its sole discretion, grant Performance Share Awards independent of, or in
connection with, the granting of any other Award under the Plan. The
Administrator shall determine whether and to whom Performance Share Awards shall
be granted, the Performance Goals, the Performance Cycles, and such other
limitations and conditions as the Administrator shall determine.

 

        (b)    Rights as a Stockholder.    A grantee receiving a Performance
Share Award shall have the rights of a stockholder only as to shares actually
received by the grantee under the Plan and not with respect to shares subject to
the Award but not actually received by the grantee. A grantee shall be entitled
to receive shares of Stock under a Performance Share Award only upon
satisfaction of all conditions specified in the Performance Share Award
Certificate (or in a performance plan adopted by the Administrator).

 

        (c)    Termination.    Except as may otherwise be provided by the
Administrator either in the Award Certificate or, subject to Section 15 below,
in writing after the Award Certificate is issued, a grantee's rights in all
Performance Share Awards shall automatically terminate upon the grantee's
termination of employment (or cessation of service relationship) with the Parent
and its Subsidiaries for any reason (including if a Subsidiary ceases to be a
Subsidiary of the Parent).

 

SECTION 10.PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES    

 

        (a)    Performance-Based Awards.    Any Covered Employee who is selected
by the Administrator may be granted one or more Performance-Based Awards payable
upon the attainment of Performance Goals that are established by the
Administrator and relate to one or more of the Performance Criteria, in each
case on a specified date or dates or over any period or periods determined by
the Administrator. The Administrator shall define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for any
Performance Cycle. Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
performance of the Parent or the performance of a Subsidiary, division, business
unit, or an individual. The Administrator, in its discretion, may adjust or
modify the calculation of Performance Goals for such Performance Cycle in order
to prevent the dilution or enlargement of the rights of an individual (i) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event or development, (ii) in recognition of, or in anticipation
of, any other unusual or nonrecurring events affecting the Parent or its
Subsidiaries, or the financial statements of the Parent or its Subsidiaries, or
(iii) in response to, or in anticipation of, changes in applicable laws,
regulations, accounting principles, or business conditions provided however,
that the Administrator may not exercise such discretion in a manner that would
increase the Performance-Based Award granted to a Covered Employee. Each
Performance-Based Award shall comply with the provisions set forth below.

 

        (b)    Grant of Performance-Based Awards.    With respect to each
Performance-Based Award granted to a Covered Employee, the Administrator shall
select, within the first 90 days of a Performance Cycle (or, if shorter, within
the maximum period allowed under Section 162(m) of the Code) the Performance
Criteria for such grant, and the Performance Goals with respect to each
Performance Criterion (including a threshold level of performance below which no
amount will become payable with respect to such Award). Each Performance-Based
Award will specify the amount payable, or the formula for determining the amount
payable, upon achievement of the various applicable performance targets. The
Performance Criteria established by the Administrator may be (but need not be)
different for each Performance Cycle and different Performance Goals may be
applicable to Performance-Based Awards to different Covered Employees.



11

 

--------------------------------------------------------------------------------

 

 

 

        (c)    Payment of Performance-Based Awards.    Following the completion
of a Performance Cycle, the Administrator shall meet to review and certify in
writing whether, and to what extent, the Performance Goals for the Performance
Cycle have been achieved and, if so, to also calculate and certify in writing
the amount of the Performance-Based Awards earned for the Performance Cycle. The
Administrator shall then determine the actual size of each Covered Employee's
Performance-Based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-Based Award for a Covered Employee if, in its sole judgment,
such reduction or elimination is appropriate.

 

        (d)    Maximum Award Payable.    The maximum Performance-Based Award
payable to any one Covered Employee under the Plan for any twelve month period
constituting all or part of a Performance Cycle is 4,000,000 Shares (subject to
adjustment as provided in Section 3(b) hereof) or $25 million in the case of a
Performance-Based Award that is a Cash-Based Award.

 

SECTION 11.TRANSFERABILITY OF AWARDS    

 

        (a)    Transferability.    Except as provided in Section 11(b) below,
during a grantee's lifetime, his or her Awards shall be exercisable only by the
grantee, or by the grantee's legal representative or guardian in the event of
the grantee's incapacity. No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order. No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.

 

        (b)    Administrator Action.    Notwithstanding Section 11(a), the
Administrator, in its discretion, may provide either in the Award Certificate
regarding a given Award or by subsequent written approval that the grantee (who
is an employee or director) may transfer his or her Non-Qualified Stock Options
to his or her immediate family members, to trusts for the benefit of such family
members, or to partnerships in which such family members are the only partners,
provided that the transferee agrees in writing with the Parent to be bound by
all of the terms and conditions of the Plan and the applicable Award.

 

        (c)    Family Member.    For purposes of Section 11(b), "family member"
shall mean a grantee's child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the grantee's household
(other than a tenant of the grantee), a trust in which these persons (or the
grantee) have more than 50 percent of the beneficial interest, a foundation in
which these persons (or the grantee) control the management of assets, and any
other entity in which these persons (or the grantee) own more than 50 percent of
the voting interests.

 

        (d)    Designation of Beneficiary.    Each grantee to whom an Award has
been made under the Plan may designate a beneficiary or beneficiaries to
exercise any Award or receive any payment under any Award payable on or after
the grantee's death. Any such designation shall be on a form provided for that
purpose by the Administrator and shall not be effective until received by the
Administrator. If no beneficiary has been designated by a deceased grantee, or
if the designated beneficiaries have predeceased the grantee, the beneficiary
shall be the grantee's estate.

 

SECTION 12.TAX WITHHOLDING    

 

        (a)    Payment by Grantee.    Each grantee shall, no later than the date
as of which the value of an Award or of any Stock or other amounts received
thereunder first becomes includable in the gross income of the grantee

12

 

--------------------------------------------------------------------------------

 

 

for Federal income tax purposes, pay to the Parent or its Subsidiaries, or make
arrangements satisfactory to the Administrator regarding payment of, any
Federal, state, or local taxes of any kind required by law to be withheld by the
Parent or its Subsidiaries with respect to such income. The Parent and its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the grantee. The
Parent's obligation to deliver evidence of book entry (or stock certificates) to
any grantee is subject to and conditioned on tax withholding obligations being
satisfied by the grantee.

 

        (b)    Payment in Stock.    In connection with its obligations to
withhold Federal, state, city or other taxes from amounts paid to grantees, the
Parent or its Subsidiaries may make any arrangements that are consistent with
the Plan as it may deem appropriate. Without limitation of the preceding
sentence, the Parent shall have the right to reduce the number of shares of
Stock otherwise required to be issued to a grantee (or other recipient) in an
amount that would have a Fair Market Value on the date of such issuance equal to
all Federal, state, city or other taxes as shall be required to be withheld by
the Parent or its Subsidiaries pursuant to any statute or other governmental
regulation or ruling and paid to any Federal, state, city or other taxing
authority.

 

SECTION 13.SECTION 409A AWARDS.    

 

        To the extent that any Award is determined to constitute "nonqualified
deferred compensation" within the meaning of Section 409A (a "409A Award "), the
Award shall be subject to such additional rules and requirements as specified by
the Administrator from time to time in order to comply with Section 409A. In
this regard, if any amount under a 409A Award is payable upon a "separation from
service" (within the meaning of Section 409A) to a grantee who is then
considered a "specified employee" (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee's separation from service, or (ii) the
grantee's death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A. Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

 

SECTION 14.TRANSFER, LEAVE OF ABSENCE, ETC.    

 

        For purposes of the Plan, the following events shall not be deemed a
termination of employment:

 

        (a)   a transfer to the employment of the Parent from a Subsidiary or
from the Parent to a Subsidiary, or from one Subsidiary to another;

 

        (b)   an approved leave of absence for military service or sickness, or
for any other purpose approved by the Parent or its Subsidiaries, as the case
may be, if the employee's right to re-employment is guaranteed either by a
statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Administrator otherwise so provides in writing; or

 

        (c)   the transfer in status from one eligibility category under
Section 4 hereof to another category.

 

SECTION 15.AMENDMENTS AND TERMINATION    

 

        The Board may, at any time, amend or discontinue the Plan and the
Administrator may, at any time, amend or cancel any outstanding Award for the
purpose of satisfying changes in law or for any other lawful purpose, but no
such action shall adversely affect rights under any outstanding Award without
the holder's consent. Except as provided in Section 3(c) or 3(d), without prior
stockholder approval, in no event may the Administrator exercise its discretion
to reduce the exercise price of outstanding Stock Options or effect

13

 

--------------------------------------------------------------------------------

 

 

repricing through cancellation and re-grants or cancellation in exchange for
cash or another Award.     To the extent required under the rules of any
securities exchange or market system on which the Stock is listed, to the extent
determined by the Administrator to be required by the Code to ensure that
Incentive Stock Options granted under the Plan are qualified under Section 422
of the Code, or to ensure that compensation earned under Awards qualifies as
performance-based compensation under Section 162(m) of the Code, Plan amendments
shall be subject to approval by the stockholders of the Parent entitled to vote
at a meeting of stockholders. Nothing in this Section 15 shall limit the
Administrator's authority to take any action permitted pursuant to Section 3(d).

 

SECTION 16.STATUS OF PLAN    

 

        With respect to the portion of any Award that has not been exercised and
any payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Parent unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Parent's
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

 

SECTION 17.GENERAL PROVISIONS    

 

        (a)    No Distribution.    The Administrator may require each person
acquiring Stock pursuant to an Award to represent to and agree with the Parent
in writing that such person is acquiring the shares without a view to
distribution thereof.

 

        (b)    Delivery of Stock Certificates.    Stock certificates to grantees
under the Plan shall be deemed delivered for all purposes when the Parent or a
stock transfer agent of the Parent shall have mailed such certificates in the
United States mail, addressed to the grantee, at the grantee's last known
address on file with the Parent. Uncertificated Stock shall be deemed delivered
for all purposes when the Parent or a Stock transfer agent of the Parent shall
have given to the grantee by electronic mail (with proof of receipt) or by
United States mail, addressed to the grantee, at the grantee's last known
address on file with the Parent or any Subsidiary, notice of issuance and
recorded the issuance in its records (which may include electronic "book entry"
records). Notwithstanding anything herein to the contrary, the Parent shall not
be required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Administrator has
determined, with advice of counsel (to the extent the Administrator deems such
advice necessary or advisable), that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed, quoted or traded. All Stock certificates
delivered pursuant to the Plan shall be subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with federal, state or foreign jurisdiction, securities or other laws, rules and
quotation system on which the Stock is listed, quoted or traded. The
Administrator may place legends on any Stock certificate to reference
restrictions applicable to the Stock. In addition to the terms and conditions
provided herein, the Administrator may require that an individual make such
reasonable covenants, agreements, and representations as the Administrator, in
its discretion, deems necessary or advisable in order to comply with any such
laws, regulations, or requirements. The Administrator shall have the right to
require any individual to comply with any timing or other restrictions with
respect to the settlement or exercise of any Award, including a window-period
limitation, as may be imposed in the discretion of the Administrator.

 

        (c)    Stockholder Rights.    Until Stock is deemed delivered in
accordance with Section 17(b), no right to

14

 

--------------------------------------------------------------------------------

 

 

vote or receive dividends or any other rights of a stockholder will exist with
respect to shares of Stock to be issued in connection with an Award,
notwithstanding the exercise of a Stock Option or any other action by the
grantee with respect to an Award; provided further that, to the extent the terms
of any Award provide for the accrual of dividends, in no event shall any such
dividends be paid until such Award has vested.  

 

        (d)    Other Compensation Arrangements; No Employment Rights.    Nothing
contained in the Plan shall prevent the Board from adopting other or additional
compensation plans or arrangements, including trusts, and such arrangements may
be either generally applicable or applicable only in specific cases. The
adoption of the Plan and the grant of Awards do not confer upon any employee any
right to continued employment with the Parent or any Subsidiary.

 

        (e)    Trading Policy Restrictions.    Option exercises and other Awards
under the Plan shall be subject to the Parent's insider trading policies and
procedures, as in effect from time to time.

 

        (f)    Forfeiture of Awards.    If the Parent is required to prepare an
accounting restatement due to the material noncompliance of the Parent, as a
result of misconduct, with any financial reporting requirement under the
securities laws, then any grantee who is one of the individuals subject to
automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002 shall
reimburse the Parent for the amount of any Award received by such individual
under the Plan during the 12-month period following the first public issuance or
filing with the United States Securities and Exchange Commission, as the case
may be, of the financial document embodying such financial reporting
requirement. In addition, the Awards granted hereunder to the executive officers
of the Parent are subject to the clawback policy of Parent in effect from time
to time.

 

        (g)    Section 82 and Section 1043 of the Companies Act.    The Parent
and any Subsidiary incorporated in Ireland may do all such things as are
contemplated by the Plan except to the extent that they are prohibited by
Section 82 and Section 1043 of the Companies Act. Nothing in this Section 17(g)
shall prohibit anything which may be done as contemplated by the Plan by a
Subsidiary which is incorporated outside of Ireland.

 

SECTION 18.EFFECTIVE DATE OF PLAN    

 

        The Plan shall become effective upon approval by the holders of a
majority of the votes cast at a meeting of stockholders at which a quorum is
present. No grants of Stock Options and other Awards may be made hereunder after
the tenth anniversary of the Effective Date and no grants of Incentive Stock
Options may be made hereunder after the tenth anniversary of the date the Plan
is approved by the Board.

 

SECTION 19.GOVERNING LAW    

 

        This Plan and all Awards and actions taken thereunder shall be governed
by, and construed in accordance with, the laws of the Commonwealth of
Massachusetts, applied without regard to conflict of law principles.

 

SECTION 20.DISPUTE RESOLUTION    

 

        All disputes and differences arising out of the Plan or otherwise in
connection therewith may be referred by the Parent to arbitration pursuant to
the procedures set forth in the applicable grant agreement of any grantee so
affected.

15

 

--------------------------------------------------------------------------------